               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 1 of 29



1    Ashley Pileika
     New York Bar No. 974605
2    David Matthew Haynie
3    Texas Bar No. 24087692
     FORESTER HAYNIE PLLC
4    400 North Saint Paul St., Suite 700
     Dallas, TX 75201
5    P: 214-210-2100 | F: 214-346-5909
     matthew@foresterhaynie.com
6    apileika@foresterhaynie.com
7
     Attorneys for Plaintiffs
8
                             IN THE UNITED STATES DISTRICT COURT
9
                                   FOR THE DISTRICT OF ARIZONA
10

11   GEORGE BROGDON, LAURO GARCIA,                      Case No.:
     DOES 1-100,
12
     Plaintiffs,
13
                                                        COMPLAINT AND JURY DEMAND
     v.
14
     THE ROMAN CATHOLIC ARCHBISHOP OF
15
     LOS ANGELES a/k/a ARCHDIOCESE OF
16   LOS ANGELES, THE ROMAN CATHOLIC
     CHURCH OF THE DIOCESE OF TUCSON,
17   ST. JOHN’S SEMINARY, CARLOS COCIO,
     DOES 1-100, BLACK & WHITE
18   CORPORATIONS 1-100,
19   Defendants.
20
             COMES NOW George Brogdon and Lauro Garcia (“Plaintiffs”), by and through their
21

22           attorneys of record, and shows unto the Court the following:

23                                           INTRODUCTION

24           1. This is a racketeering or “RICO” case, pursuant to A.R.S. § 13-2314.04 and 18
25
                   U.S.C. §§ 1961-68, against both the Archdiocese of Los Angeles and the Diocese of
26

27

28                                                   -1-

                             COMPLAINT AND DEMAND FOR JURY TRIAL
       Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 2 of 29



1       Tucson seeking redress for the many survivors of clergy abuse, at the hands of both
2       dioceses, in Tucson, Arizona.
3
     2. The Arizona RICO statute, A.R.S. § 13-2314.04, authorizes a private claim for civil
4
        racketeering. Plaintiffs’ complaint is grounded on multiple violations of A.R.S. § 13-
5
        2314.04(T)(3), including obstructing and hindering criminal investigations and
6

7       prosecutions (A.R.S. § 13-2409) involving the sexual abuse of minors (A.R.S. § 13-

8       2312(A)-(C)).

9    3. This is a federal RICO case brought pursuant to 18 U.S.C. §§ 1961-68. Plaintiffs’
10
        Complaint is grounded on multiple violations of the federal mail and wire fraud
11
        statutes embodied in the federal RICO statute prohibiting “schemes to defraud” where
12
        the fraud is “representational” or where the fraud amounts to “cheating and
13

14
        defrauding” without representations. This Complaint alleges violations of the federal

15      mail fraud and wire fraud statutes in both ways.

16   4. To strengthen protections for victims of child sexual abuse, in May 2019, the state of
17      Arizona also enacted H.B. 2466 which extends the amount of time victims have to
18
        pursue civil action against perpetrators.
19
     5. H.B. 2466 allows victims who did not have the opportunity to take civil action for
20
        their abuse due to the previous two-year limit to bring a claim against their
21

22      perpetrator until December 31, 2020.

23   6. Pursuant to H.B. 2466, Plaintiffs also bring claims for sexual assault, breach of

24      fiduciary duty, intentional infliction of emotional distress, intentional/negligent
25
        misrepresentation, negligent supervision/retention, endangerment, and assault and
26
        battery.
27

28                                           -2-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 3 of 29



1                                                                  ---
2            7. Cardinal Roger M. Mahony, retired Archbishop of Los Angeles, is said to have once
3
                  invited victims to meet with him one-on-one. More than 90 accepted.
4
             8. A man who said he was molested by one of the Archdiocese’s notorious sexual
5
                  predators refused to shake Mahony’s hand and lambasted him for more than an hour
6

7                 about how the priest’s abuse had led to a lifetime of crime and alcoholism.

8            9. “How can I help you?” Mahony finally asked. “Give me my childhood back,” the

9                 man replied.1
10
             10. Unfortunately, this remedy is unavailable to Plaintiffs today; Plaintiffs bring this
11
                  lawsuit seeking redress for themselves and those similarly situated, in the alternative.
12
                      PATTERN OF RACKETERING BETWEEN THE
13             ARCHDIOCESE OF LOS ANGELES AND THE DIOCESE OF TUCSON
14
             11. St. John’s Seminary in Camarillo, California is the only seminary operated by the
15
                  Archdiocese of Los Angeles.2
16
             12. The seminary has produced a disproportionate number of sexual predators, many of
17

18                which were then sent to Tucson, a known “‘dumping ground’ for abusive priests.’”3

19           13. By exporting graduates of St. John’s Seminary and its problematic priests to Tucson,

20                the Archdiocese of Los Angeles knowingly exported a pervasive culture of sexual
21
                  abuse and misconduct to the Diocese of Tucson’s parishioners.
22

23

24
     1
       Harriet Ryan, Ashley Powers & Victoria Kim, For Roger Mahony, Clergy Abuse Cases Were a Threat to Agenda,
25   L.A. TIMES (Dec. 01, 2013), https://graphics.latimes.com/mahony.
     2
       Paul Pringle, Trail of Abuse Leads to Seminary, L.A. Times (Nov. 17, 2005), https://www.latimes.com/archives/la-
26   xpm-2005-nov-17-me-stjohns17-story.html.
     3
       Stephanie Innes, Tucson a ‘Dumping Ground’ for Abusive Priests, Arizona Daily Star (Feb. 24, 2013),
27   https://tucson.com/news/local/tucson-a-dumping-ground-for-abusive-priests/article_99076313-f4df-5602-8a11-
     f50efd923736.html.
28                                                          -3-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 4 of 29



1            14. By accepting, failing to report, and moving its own abusive clergy members from
2                 parish to parish, the Diocese of Tucson has likewise thwarted criminal investigations
3
                  and prosecutions leading to the sexual abuse of minors.
4
             15. Decisions to cover up rampant acts of child sex abuse, block criminal proceedings,
5
                  and move predators from parish to parish evince both dioceses were willing to stop at
6

7                 nothing to increase their financial gains.

8                             St. John’s Seminary Produced a Disproportionate
                             Number of Sexual Predators, Many Sent to Arizona
9
             16. St. John’s Seminary is the alma mater of Cardinal Mahony, the former Archbishop of
10

11                Los Angeles, along with many other leaders within the Roman Catholic Church.

12           17. Records show St John’s has produced a disproportionate number of alleged sexual
13                abusers; a Los Angeles Times investigation revealed about 10% of St. John’s
14
                  graduates reported to have been ordained in the Los Angeles Archdiocese since
15
                  1950—65 of roughly 625—have been accused of molesting minors.4
16
             18. In St John’s 1966 and 1972 seminary classes, a third of the graduates were later
17

18                accused of molestation.5

19           19. The St. John’s figures are much higher than the nationwide rate of alleged molesters

20                in the American priesthood, as calculated by a church-commissioned survey; the John
21
                  Jay College of Criminal Justice study found that 4% of priests and deacons between
22
                  1950 and 2002 were accused of abuse.6
23

24

25
     4
26     Paul Pringle, Trail of Abuse Leads to Seminary, L.A. TIMES (Nov. 17, 2005), https://www.latimes.com/archives/la-
     xpm-2005-nov-17-me-stjohns17-story.html.
     5
27     Id.
     6
       Id.
28                                                          -4-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 5 of 29



1            20. Lawsuits have alleged St. John’s educators and leaders were aware of the abuse but
2                turned a blind eye.
3
             21. One former St. John’s student, Richard Nason, filed an affidavit in an Orange County
4
                 Superior Court case, in which he contended a former St. John's instructor sexually
5
                 assaulted at least two of his classmates and made unwelcome sexual advances toward
6

7                him.7

8            22. Nason went to the dean of students at St. John’s to tell him about the priest’s

9                misconduct but was informed by the dean it was “impossible” the priest was acting in
10
                 this manner and no action could be taken unless Nason himself was involved – which
11
                 Nason understood to mean he would have to submit to sexual advances by the priest
12
                 in order to have any grounds to make a complaint.8
13

14
             23. A plaintiff in another lawsuit alleged she was molested by a St. John’s deacon

15               seminarian assigned to her parish when she was 16 years-old; when a St. John’s

16               rector saw the deacon seminarian embracing the 16-year-old girl in his dorm room, he
17               just closed the door and did not inquire why she was there.9
18
             24. During the 1970s and 1980s, a Tucson priest, Robert Trupia, was renowned for his
19
                 “Come and See” weekends, in which he sponsored young prospective seminarians
20
                 from Tucson for visits to St. John’s.10
21

22

23

24

25   7
       Ron Russell, Mahony’s Cronies, https://www.ronrussell.org/mahonys-cronies (June 13, 2002).
     8
       Id.
26   9
       Id.
     10
        William Lobdell, Catholic Church to Pay Settlement to Close Abuse Case, L.A. TIMES (Jan. 30, 2002)
27
     https://www.latimes.com/archives/la-xpm-2002-jan-30-me-molest30-story.html.
28                                                         -5-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 6 of 29



1            25. Although a housekeeper reportedly caught Trupia in bed with a minor in 1982 and
2                 alerted St. John’s leadership, the Archdiocese of Los Angeles continued to allow
3
                  Trupia, to bring prospective seminarians to St. John’s for another six years, until he
4
                  was caught once again having sex with a minor on St. John’s campus.11
5
             26. In the late 1980’s, the Rev. George Niederauer, now the bishop of Salt Lake City and
6

7                 a former spiritual director of St. John’s, asked for leniency from a judge for the Rev.

8                 Andrew Christian Andersen, an Orange County priest who had been convicted of 26

9                 counts of child abuse. Bishop Niederauer wrote in a letter that the boys might have
10
                  interpreted “horse play” as molesting.12
11
             27. On its website, the Diocese of Tucson continues to list St. John’s as the seminary that
12
                  provides graduate level theological education in preparation for ministry to its
13

14
                  ordination candidates.13

15                     Leaders Within the Archdiocese of Los Angeles Purposefully
                      Sent Predators to Arizona to Evade Criminal and Civil Liability
16
             28. Retired Archbishop of Los Angeles, Cardinal Roger M. Mahony, and other high-
17

18                ranking clergymen in the archdiocese have worked to quietly keep evidence of child

19                molesting away from law enforcement officials and shield abusive priests from

20                criminal prosecution.
21
             29. Rather than defrocking priests and contacting the police, the Archdiocese sent priests
22
                  who had molested children to out-of-state treatment facilities, in large part because
23

24

25   11
        Russell, supra note 7.
     12
26      Nick Madigan, California Diocese’s Documents Show Abuse Cover-Up, N.Y. TIMES (May 19, 2005),
     https://www.nytimes.com/2005/05/19/us/california-dioceses-documents-show-abuse-coverup.html.
     13
27      Meet our Seminaries, DIOCESE OF TUCSON, https://diocesetucson.org/meet-our-seminarians (last visited Dec. 29,
     2020).
28                                                          -6-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 7 of 29



1                 therapists in California were legally obligated to report any evidence of child abuse to
2                 the police.
3
             30. In 1986, Cardinal Mahony wrote to a New Mexico treatment center where one
4
                  abusive priest, Monsignor Peter Garcia, had been sent.
5
             31. “I believe that if Monsignor Garcia were to reappear here within the archdiocese we
6

7                 might very well have some type of legal action filed in both the criminal and civil

8                 sectors,” Cardinal Mahony wrote.14

9            32. Monsignor Garcia admitted to abusing more than a dozen young boys, most of them
10
                  from families of illegal immigrants, since he was ordained in 1966, and in at least one
11
                  case he threatened to have a boy he had molested deported if he talked about it,
12
                  according to documents filed in court.15
13
             33. Thomas Curry, then the archdiocese’s chief advisor on sex abuse cases, wrote in a
14

15                letter to Mahony he was worried about bringing Garcia back to work in Los Angeles

16                because victims in the area might see the priest and call the police.16
17           34. “[T]here are numerous — maybe twenty — adolescents or young adults that Peter
18
                  [Garcia] was involved with in a first degree felony manner. The possibility of one of
19
                  these seeing him is simply too great,” Curry wrote in May 1987.17
20

21

22

23

24
     14
25      Ian Lovett, Los Angeles Cardinal Hid Abuse, Files Show, N.Y. TIMES (Jan. 21, 2013),
     https://www.nytimes.com/2013/01/22/us/files-show-cardinal-roger-mahony-covered-up-sex-abuse.html.
     15
26      Victoria Kim, Ashley Powers & Harriet Ryan, L.A. Church Leaders Sought to Hide Sex Abuse Cases from
     Authorities, L.A. Times (Jan. 21, 2013), https://www.latimes.com/local/la-me-church-files-20130122-story.html .
     16
27      Id.
     17
        Id.
28                                                          -7-

                                COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 8 of 29



1            35. Two more documented examples of predatory priests sent to Arizona by Cardinal
2                Mahony, to avoid criminal and civil liability for the Los Angeles Archdiocese,
3
                 follow.
4
                                              Father Michael Baker
5
             36. Father Michael Baker attended St. John’s Seminary in Camarillo, California.
6

7                Ordained in 1974, he initially served as an associate pastor at St. Joan of Arc parish in

8                West Los Angeles for two years before transferring to St. Paul of the Cross in La

9                Mirada.
10
             37. During a spiritual retreat in December 1986, Father Michael Baker informed Mahony,
11
                 then Archbishop of Los Angeles, that he had molested two young boys from 1978-
12
                 85.18
13
             38. Instead of inquiring about the victims’ identities or notifying police, Mahony sent
14

15               Baker to a treatment in New Mexico.

16           39. “We are dealing with an extremely serious and grave situation,” Mahony wrote in a
17               Dec. 24, 1986, memo to Baker, ordering him to undergo therapy at Foundation
18
                 House, a now-defunct treatment center for pedophile clergy in New Mexico.19
19
             40. While in New Mexico, Baker wrote to Mahony and to Curry, then the vicar of clergy,
20
                 updating them on his progress in therapy and his hopes, and concerns, for his future.
21

22           41. In one undated letter, Baker suggested he be assigned to serve at a mission in Mexico

23               to evade the threat of criminal or civil action and stay out of the Archdiocese for at

24               least five years: “The criminal statute of limitations — is that 5 years? Are there any
25

26   18
        Barbara Jones, Father Michael Baker was Accused of Molesting 23 Youngsters, SAN GABRIEL VALLEY TRIB. (Jan.
27   26, 2013), https://www.sgvtribune.com/2013/01/26/father-michael-baker-was-accused-of-molesting-23-youngsters.
     19
        Id.
28                                                        -8-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 9 of 29



1                statute of limitations civilly? I am very much aware that I am a jeopardy for the
2                Archdiocese.”20
3
             42. Baker also expressed appreciation for receiving a recent check and wrote he was
4
                 “grateful to be on the Archd. payroll. Blessings on your thoughtfulness.”21
5
             43. After Baker’s short stint in therapy, he was allowed back into ministry.
6

7            44. In 2000, two brothers living in Arizona, stepped forward prepared to sue the

8                Archdiocese of Los Angeles, accusing Baker of molesting them from 1984 to 1999 in

9                Arizona and California. In response, Mahony signed off on a secret $1.3 million
10
                 settlement.22
11
             45. The archdiocese’s attorney, John McNicholas, told the cardinal that “for the safety of
12
                 the community, the faithful must be alerted.”23
13
             46. Vaguely worded parish announcements about Baker’s “past inappropriate behavior
14

15               with minors” in another state were proposed by the archdiocese’s attorney, but even

16               that was too much for Mahony.24
17           47. “There is no alternative to public announcements at all the Masses in 15
18
                 parishes???” Mahony emailed his top aide, Msgr. Richard Loomis. “Wow — that
19
                 really scares the daylights out of me!!”25
20

21

22

23

24
     20
        Id.
     21
25      Id.
     22
        Ex-Priest Arrested on Abuse Charges, https://www.washingtonpost.com/archive/politics/2002/09/26/ex-priest-
26   arrested-on-abuse-charges/84f497e4-4721-4f4d-ac84-4fa9212add53/ (last visited Dec. 29, 2020).
     23
        Kim, Powers & Ryan, supra note 1.
     24
27      Id.
     25
        Id.
28                                                         -9-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 10 of 29



1             48. “We could open up yet another fire storm — and it takes us years to recover from
2                 those,” Cardinal Mahony wrote. No announcement was made.26
3
              49. Msgr. Loomis told a colleague that how Mahony had handled Baker was “immoral
4
                  and unethical” — and shortsighted.27
5
              50. “Someone else will end up owning the Archdiocese of Los Angeles,” Msgr. Loomis
6

7                 wrote in a memo. “We’ve stepped back 20 years and are being driven by the need to

8                 cover-up and to keep the presbyterate [priests] & public happily ignorant rather than

9                 the need to protect children.”28
10
              51. According to a 2004 archdiocese report, Baker was accused of molesting 23 minors.29
11
                                                     Rev. Kevin Barmasse
12
              52. Rev. Kevin Barmasse was ordained a priest for the Los Angeles Archdiocese in 1982
13
                  after graduating from St. John’s Seminary.
14

15            53. After Barmasse was accused of molesting a young boy in Los Angeles in 1983, he

16                was sent to the Diocese of Tucson.
17            54. Barmasse did not remain in Arizona by chance; the longer Barmasse stayed in
18
                  Arizona, the less likely it became a civil or criminal lawsuit could be filed against the
19
                  Archdiocese of Los Angeles.
20
              55. Church documents have shown the Los Angeles Diocese knew Barmasse was a
21

22                sexual predator and would not allow him to return and minister there; yet they did not

23                stop him from leading parish youth groups in the Diocese of Tucson.

24

25
     26
26      Id.
     27
        Id.
     28
27      Id.
     29
        Jones, supra note 18.
28                                                     -10-

                                COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 11 of 29



1            56. Letters that are part of Barmasse’s 363-page file show that Los Angeles church
2                officials, including Mahony himself, more than once denied Barmasse’s request to
3
                 return to Los Angeles.30
4
             57. “Given the history of your particular case, I would strongly recommend that you not
5
                 return to Southern California for any type of priestly ministry.” Mahony wrote to
6

7                Barmasse on Dec. 1, 1987. “You might be better advised to continue on there in

8                Arizona where you have found a home and new friends in your pastoral work. I

9                would not recommend that you begin looking for another diocese unless your
10
                 situation should change dramatically, thus requiring such a special step.”31
11
             58. Barmasse remained in Tucson for eight years, from 1983 to 1991, where he was
12
                 moved to three different dioceses, where he led youth groups and had the opportunity
13
                 to befriend vulnerable youth.32
14

15           59. By the early 1990s, complaints from youth group members and their parents in the

16               Diocese of Tucson had begun to surface. Among the accusations was that Barmasse
17               tried to get a 15-year-old boy to perform oral sex on him and that he provided the boy
18
                 and others with beer and pornographic movies. One boy said he'd been fondled on at
19
                 least seven occasions between 1986 and 1987.33
20
             60. In 2003 when lawsuits were filed by men who said they had repressed memories of
21

22               the abuse, one said he had had both oral and anal sex with Barmasse when he was 16.

23

24
     30
25      Innes, supra note 3.
     31
        Id.
     32
26      Barmasse’s assignments in the Diocese of Tucson were at St. Andrew the Apostle in Sierra Vista from 1983 to
     1986, at St. Elizabeth Ann Seton on Tucson’s Northwest Side between 1986 and 1988, and at Blessed Sacrament in
27   Mammoth from 1988 to 1991.
     33
        Innes, supra note 3.
28                                                        -11-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 12 of 29



1             61. In 1991, the Los Angeles Archdiocese arranged for Barmasse to begin residential
2                treatment at a facility in Maryland.34
3
              62. After he was discharged, Mahony decided Barmasse was not fit for ministry; the Los
4
                 Angeles Archdiocese paid for his ongoing therapy.
5
              63. Barmasse asked the Archdiocese of Los Angeles for $50,000 after he became an
6

7                inactive priest; the Archdiocese offered him $10,000.35

8             64. Barmasse was defrocked in 2006, 23 years after his first reported sexual abuse of a

9                12-year-old Los Angeles boy, more than 15 years after the alleged abuse of the five
10
                 Tucson youths and 14 years after Los Angeles church officials suspended him from
11
                 ministry.
12
              65. Diocese of Tucson Bishop Gerald F. Kicanas has said Barmasse should not have been
13
                 allowed to minister in Tucson or anywhere else, and that such an arrangement would
14

15               not be allowed today by the diocese’s own policies nor the policies the bishops of the

16               United States have put into place.36
17                  The Diocese of Tucson Failed to Report Predators in Its Parishes,
                       Leading to a Large Number of Victims in the Tucson Area
18

19            66. At least 28 clergy members within the Diocese of Tucson have been credibly accused

20               of sexually abusing over 100 minors, many of which are now adults and reside in the
21               greater Tucson area.
22

23

24

25

26   34
        Id.
     35
27      Id.
     36
        Id.
28                                                      -12-

                             COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 13 of 29



1            67. The Diocese of Tucson has publicly stated its procedures for preventing the sexual
2                 abuse of minors, which includes alerting law enforcement when accusations are
3
                  made.
4
             68. In July 2020, Plaintiff Lauro Garcia’s counsel sent a letter to the Diocese of Tucson’s
5
                  “Office of Child, Adolescent, and Adult Protection.”
6

7            69. Garcia informed Richard Serrano, the Diocese’s Interim Director of the Office of

8                 Child, Adolescent, and Adult Protection that he had been sexually abused as a minor

9                 by Carlos Cocio, a known sexual offender.
10
             70. In response, Serrano informed Garcia that “Carlos Cocio left the priesthood in 2012.”
11
                  Nowhere in his response did Serrano indicate the Diocese planned to properly
12
                  examine and address Plaintiff’s complaint, thereby disregarding its legal duty as a
13
                  mandatory reporter to relay allegations of child sex abuse to law enforcement.
14

15           71. The Diocese of Tucson has also violated canon law.

16           72. Both the Archdiocese of Los Angeles and the Diocese of Tucson have publicly stated
17                their commitment to help anyone who may be a victim and cooperate with law
18
                  enforcement authorities as required by the Essential Norms for Diocesan/Eparchial
19
                  Policies Dealing with Allegations of Sexual Abuse of Minors by Priests or Deacons
20
                  (Norm 11) and the Charter for the Protection of Children and Young People adopted
21

22                by the United States Conference of Catholic Bishops (USCCB) in 2002.37

23

24

25

26
     37
        9.8.1 – Reporting Allegations of Sexual Abuse of Minors to Public Authorities, ARCHDIOCESE OF L.A.,
27
     https://handbook.la-archdiocese.org/chapter-9/section-9-8/topic-9-8-1 (last visited Dec. 29, 2020).
28                                                         -13-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 14 of 29



1            73. The USCCB adopted a multi-layered approach to reviewing, evaluating, and
2                 investigating allegations of sexual abuse of minors by clergy in 2002.38
3
             74. Specifically, the Diocese of Tucson’s July 2020 letter to Plaintiff’s counsel evidences
4
                  its failure to:
5
                      •    investigate or conduct timely, independent, sufficient, or reasonable internal
6

7                          investigations into Plaintiff’s allegations of the sexual abuse of a minor;

8                     •    seek or reasonably document the assessments of allegations by an advisory
9                          board established to assist the bishop’s evaluation of sexual abuse claims;
10
                      •    refer or timely refer unassignable priests to the Vatican authority with
11
                           oversight of the adjudication of claims of clergy sexual abuse of minors;
12
                      •    inquire into violations of the Charter and the Essential Norms;
13

14                    •    and prepare accurate business records regarding accused priests.

15           75. Upon information and belief, Carlos Cocio, a 65-year-old male, is alive and currently
16                resides in Tucson, Arizona; despite many credible allegations made against Cocio, no
17
                  criminal charges have ever been filed against him, and Cocio is not listed on any sex
18
                  offender registry.
19
             76. The Diocese of Tucson, which declared bankruptcy in 2004, further claimed in its
20

21                July 2020 letter to Plaintiff’s counsel, “[n]o claims that were or could have been

22                asserted against the Settlement Trust (the Reserve) may be asserted against the

23                Diocese. The Diocese shall have not liability arising from the Settlement Trust or its
24

25

26   38
        See Charter for the Protection of Children and Young People, UNITED STATES CONFERENCE OF BISHOPS,
27   https://www.usccb.org/offices/child-and-youth-protection/charter-protection-children-and-young-people (last visited
     December 29, 2020).
28                                                          -14-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 15 of 29



1       termination. The Court’s documents have made clear that any tort claims arising out
2       of actions that occurred prior to the date the Diocese filed bankruptcy have been
3
        discharged.”
4
                                     JURISDICTION
5
     77. This Court has subject matter jurisdiction over Plaintiffs’ claims under 18 U.S.C. §
6

7       1961, et seq., under 18 U.S.C. § 1964(a); (c) (“Federal RICO”).

8    78. Plaintiffs George Brogdon and Lauro Garcia are residents of Tucson, Arizona.

9    79. The acts, events, omissions, and Plaintiffs’ injuries alleged herein occurred in Tucson,
10
        Arizona.
11
     80. Defendant Carlos Cocio is an adult man who resides in Tucson, Arizona.
12
     81. Defendant Diocese of Tucson is a non-profit religious organization with its principal
13
        place of business in Tucson, Arizona.
14

15   82. Defendant Archdiocese of Los Angeles, a corporation sole, is a non-profit religious

16      organization with its principal place of business in Los Angeles, California.
17   83. Defendant St. John’s Seminary is a non-profit religious organization, under the
18
        Archdiocese of Los Angeles, with its principal place of business in Camarillo,
19
        California.
20
                                      George Brogdon
21

22   84. George Brogdon and his family were parishioners of St. Andrews Catholic Church in

23      Sierra Vista, Arizona in the late 1970s.

24   85. George served at St. Andrews as an altar boy.
25   86. Father Bob Gluch was an associate pastor and ran the youth group at St. Andrews
26
        Catholic Church from 1976-1981.
27

28                                           -15-

                      COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 16 of 29



1    87. Beginning in 1978, after mass, Father Bob Gluch would routinely pull George into a
2       back room of the church.
3
     88. Once Father Gluch had secluded George in the room, he would disrobe and expose
4
        himself. He would then force George to disrobe and begin to grope and fondle him.
5
     89. When George’s mother discovered Father Gluch was sexually assaulting her son, she
6

7       and George confronted Father Gluch; during this confrontation, Father Gluch

8       physically assaulted George, slapping him in the face in front of George’s mother.

9    90. After Father Gluch physically assaulted George, George and his mother drove to
10
        Tucson to report the sexual and physical assault to Bishop Francis Joseph Green.
11
     91. Bishop Green assured George’s mother that Father Gluch would be removed from
12
        ministry; because of Bishop Green’s assurance, George’s mother did not report Father
13
        Gluch to law enforcement.
14

15   92. Within a week of George’s visit to Bishop Green, Father Gluch was removed from St.

16      Andrews Catholic Church.
17   93. Father Gluch was replaced at St. Andrews Catholic Church by Father Kevin
18
        Barmasse, who the Archdiocese of Los Angeles knowingly and purposefully
19
        transferred to the Tucson Diocese after Barmasse was accused of molestation in Los
20
        Angeles.
21

22   94. George later discovered Father Gluch had been relocated to St Patrick Catholic

23      Church in Bisbee, AZ, where he served from 1981-1983.

24   95. At least eight other victims have filed lawsuits in Arizona and California for sexual
25      abuse Father Gluch subjected them to in both states when they were minors.
26
                                       Lauro Garcia
27

28                                           -16-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 17 of 29



1    96. Lauro Garcia and his family were members of Sacred Heart Parish in Nogales, AZ.
2    97. In June 1980, Lauro traveled to the Cathedral of Saint Augustine in Tucson, AZ with
3
        Sacred Heart Parish’s choir to celebrate the ordainment of Joseph Octavio Tye.
4
     98. After the ordainment, Lauro attended a reception for Father Tye at the Cathedral of
5
        Saint Augustine, where he met Father Carlos Cocio.
6

7    99. At the time, Father Cocio was a seminary student at St. John’s in Camarillo,

8       California.

9    100.   Lauro came from a single-parent home, his father left the family when Lauro was
10
        young.
11
     101.   Father Cocio took an immediate interest in Lauro.
12
     102.   Lauro told Father Cocio he was interested in becoming a priest himself one day.
13
     103.   Father Cocio encouraged Lauro to return to Tucson to discuss joining the Church
14

15      with him.

16   104.   Lauro trusted Father Cocio, so he returned to Tucson by bus to discuss joining the
17      seminary with Father Cocio.
18
     105.   Father Cocio picked Lauro up from the bus station in Tucson in a blue Chevrolet
19
        Nova Father Cocio said he borrowed from his sister; Father Cocio promised to drive
20
        Lauro back to Nogales later the same day.
21

22   106.   Once Lauro and Father Cocio were behind closed doors in Tucson, however, the

23      conversation quickly came to a halt.

24   107.   Against Lauro’s pleas, Father Cocio began making aggressive sexual advances
25      towards Lauro; Father Cocio then repeatedly sodomized Lauro.
26

27

28                                          -17-

                      COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 18 of 29



1    108.   Father Cocio sodomized and sexually assaulted Lauro repeatedly over the course
2       of the next two days.
3
     109.   Father Cocio then dropped Lauro off at a bus station.
4
     110.   To this day, Lauro remembers the bus ride from Tucson to Nogales as one of the
5
        most painful experiences of his life.
6

7    111.   When Lauro returned to Sacred Heart Parish in Nogales, Arizona, he told several

8       clergy members, including Monsignor Walter Rosensweig that he had been raped by

9       Father Cocio; Lauro recalls Monsignor Rosensweig laughed when Lauro told him this
10
        and said no one would believe Lauro was raped by a priest.
11
     112.   Lauro was subsequently sexually assaulted by Monsignor Rosensweig while
12
        working alone as an evening receptionist at Sacred Heart Parish in Nogales, Arizona.
13
     113.   Lauro specifically remembers running out of the church’s office on numerous
14

15      occasions to avoid Monsignor Rosensweig.

16                                      COUNT I
                    Violation of A.R.S. § 13-2314 (“Arizona RICO”)
17                                  (All Defendants)
18
     114.   Pursuant to A.R.S. § 13-2314.04 (“Arizona RICO”), a person who sustains
19
        reasonably foreseeable injury to his person, business or property by a pattern of
20
        racketeering activity, or by a violation of § 13-2312 involving a pattern of
21

22      racketeering activity, may file an action in superior court for the recovery of treble

23      damages and the costs of the suit, including reasonable attorney fees for trial and

24      appellate representation.
25
     115.   Among others, a single act of obstructing or hindering criminal investigations or
26
        prosecutions committed for financial gain constitutes a pattern of racketeering activity
27

28                                          -18-

                   COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 19 of 29



1       under A.R.S. § 13-2301 (D)(4)(b) – the stakes are raised when minors are the victims
2       of such racketeering (A.R.S. § 13-2312(A)-(C)).
3
     116.   Plaintiffs incorporate all other paragraphs to evidence. Defendants have
4
        demonstrated a clear pattern of the aforementioned racketeering activity, in
5
        furtherance of both dioceses’ financial gain.
6

7    117.   The Archdiocese of Los Angeles funneled predatory priests to Arizona, where

8       they were accepted into ministry by the Diocese of Tucson. The pattern of

9       racketeering between these two dioceses created a pervasive culture where the sexual
10
        abuse of minors was not only accepted but embraced by many active clergy in
11
        Tucson.
12
     118.   Instead of removing abusive priests from ministry and reporting them to law
13

14
        enforcement, leaders within the Archdiocese of Los Angeles and the Diocese of

15      Tucson have routinely shielded predatory priests from criminal investigations and

16      prosecutions, discouraging victims and their families from alerting authorities – and
17      going so far as compensating abusive clergy to travel and reside outside of a state
18
        where civil and criminal prosecutions could be pursued.
19
     119.   The Archdiocese of Los Angeles and the Diocese of Tucson have both financially
20
        benefited from, and continue to benefit from, the enterprise they have created which
21

22      prioritizes funds to both dioceses and obstructs civil and criminal prosecutions and

23      the associated costs.

24   120.   By declaring bankruptcy in 2004, the Diocese of Tucson has taken further steps to
25
        protect its financial interests and renounced “any tort claims arising out of actions that
26
        occurred prior to the date the Diocese filed bankruptcy have been discharged.”
27

28                                          -19-

                   COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 20 of 29



1            121.     The Diocese of Tucson’s 2004 bankruptcy, however, does not absolve it from tort
2                 claims that were ongoing at the time it filed for bankruptcy – or any that have accrued
3
                  thereafter.
4
             122.     In recent years, the Archdiocese of Los Angeles and the Diocese of Tucson have
5
                  publicly assured their communities and law enforcement that abusive clergy will be
6

7                 removed from ministry and reported to the authorities.

8            123.     In 2003, a spokesman for the Diocese of Tucson, issued a statement “urg[ing]

9                 anyone who has experienced abuse by anyone working for the church to come
10
                  forward at this time so that a report can be made immediately to law enforcement.”39
11
             124.     In July 2020, Plaintiffs’ counsel discovered the Diocese of Tucson does not
12
                  immediately report allegations of child sexual abuse to law enforcement – even when
13

14
                  claims are made against a living priest in the Tucson area, who has been credibly

15                accused of sexual misconduct with minors in the past.

16           125.     The Diocese of Tucson continues to receive priests from St. John’s Seminary,
17                operated by the Archdiocese of Los Angeles.
18
             126.     Thus, the continued threat of racketeering acts pervades because the Diocese of
19
                  Tucson continues to send its seminarians to St. John’s Seminary, which is operated by
20
                  the Archdiocese of Los Angeles and is notorious for producing predatory priests, and
21

22                recent communications with the Diocese of Tucson’s Office of Child, Adolescent,

23                and Adult Protection indicates the Diocese of Tucson does not immediately report
24                incidents of child sex abuse to law enforcement.
25

26
     39
        Eric Sagara, 4 New Sex-Abuse Lawsuits Filed in Calif. Against Tucson Diocese, http://www.bishop-
27
     accountability.org/news3/2003_10_06_Sagara_4New_Robert_Gluch_7.htm (Oct. 6, 2003).
28                                                        -20-

                                COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 21 of 29



1                                    COUNT II
               DEFENDANTS’ PATTERN OF UNLAWFUL ACTIVITY UNDER
2    18 U.S.C. § 1961: INTERSTATE AND INTERNATIONAL MAIL AND WIRE FRAUD
3                                  (All Defendants)

4

5       127.   As the spiritual leaders of Plaintiffs in positions of authority and power,
6
           Defendants knew that Plaintiffs put their faith, trust, and confidence in them (and the
7
           clergy of the Archdiocese of Los Angeles and Diocese of Tucson generally).
8
        128.   Nevertheless, Defendants intentionally devised, engaged in, condoned and/or
9
           ratified the above-referenced open-ended and unlawful schemes to defraud and cheat
10

11         Plaintiffs.

12      129.   Defendants have utilized the enterprise forged by the Archdiocese of Los Angeles
13         and the Diocese of Tucson to engage in unlawful and intentional schemes to (i)
14
           defraud Plaintiffs via misrepresentations and omissions (on which Plaintiffs
15
           Defendants, clergy members, and/or other third parties justifiably relied), and (ii)
16
           defraud Plaintiffs by cheating them via means of false or fraudulent pretenses—first
17

18         subjecting Plaintiffs to sexual abuse, then covering up and concealing the sexual

19         abuse so as to maintain Defendants’ reputations and maintain and expand their

20         commercial operations whereby Defendants and the enterprise obtained (and continue
21
           to obtain) money, funds, credits, assets, and/or other property, and, in the process,
22
           cheating and defrauding Plaintiffs out of their childhood, youth, innocence, virginity,
23
           families, jobs, finances, assets—in short, their lives.
24
        130.   Defendants carried out these schemes to defraud through their forged enterprise
25

26         using the United States and international mail in violation of 18 U.S.C. § 1341.

27         Defendants also carried out these schemes to defraud using interstate and
28                                              -21-

                         COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 22 of 29



1       international telephone calls and electronic communications in violation of 18 U.S.C.
2       § 1343.
3
     131.   Defendants’ schemes to defraud involved (and continue to involve) means of false
4
        or fraudulent pretenses and/or fraudulent and intentionally misleading representations
5
        and omissions.
6

7    132.   Defendants’ above-described multiple, repeated, and continuous acts of interstate

8    133.   and international mail and wire fraud constitute a pattern of unlawful activity

9       under 18 U.S.C. § 1961(1); (5).
10
     134.   Nothing in Defendants’ actions demonstrates that their open-ended, unlawful, and
11
        intentional schemes to defraud and cheat, wrongful actions, inaction, omissions,
12
        cover-up, deception, and concealment, obstructive behavior regarding investigations,
13

14
        and conspiracy of will ever terminate but for this Court’s intervention.

15   135.   Moreover, and independent of the duration of the schemes, Defendants’ above-

16      described unlawful and intentional schemes, wrongful actions, inaction, omissions,
17      cover-up, deception, and concealment, obstructive behavior regarding investigations,
18
        and conspiracy of silence were (and continue to be) a consistent, regular and
19
        dominant part of the manner in which they participate in, and conduct their day-to-
20
        day dealings with, Plaintiffs, third parties, and clergy operating within the enterprise
21

22      they have forged to shelter from any legal or financial repercussions.

23                              COUNT III
               SEXUAL ASSAULT/SEXUAL ABUSE/MOLESTATION
24                        (Defendant Carlos Cocio)
25
     1. Plaintiffs incorporate all other paragraphs.
26

27

28                                          -22-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 23 of 29



1    2. Defendant Carlos Cocio intentionally, knowingly, recklessly, or negligently engaged
2       in sexual contact with Plaintiff Lauro Garcia.
3
     3. Defendant Cocio intentionally, knowingly, recklessly, or negligently engaged in
4
        sexual contact, without Plaintiff Lauro Garcia's consent and when he was a minor
5
        incapable of consenting to such sexual contact.
6

7    4. As a direct and proximate cause of Defendant's wrongful acts Plaintiff Lauro Garcia

8       suffered and will continue to suffer in the future physical and emotional injury

9       including, but not limited to, great pain of mind and body, shock, mental anguish,
10
        emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, anger,
11
        rage, frustration, loss of enjoyment of life, loss of consortium, loss of love and
12
        affection, sexual dysfunction, past and future medical expenses for psychological
13

14
        treatment, therapy, and counseling, and past and future loss of earnings.

15   5. The allegations set forth in this Count constitute traditional negligence and negligence

16      per se for laws enacted for the protection of a specific class of persons of which
17      Plaintiff Garcia is a member.
18
                                   COUNT IV
19                         BREACH OF FIDUCIARY DUTY
                                 (All Defendants)
20
     6. Plaintiffs incorporate all other paragraphs
21

22   7. Defendants’ clergy were spiritual guides, counselors, and shepherds to Plaintiffs.

23      Given these relationships, and as fiduciaries to Plaintiffs, Defendants owed a duty to

24      investigate, obtain, and disclose misconduct, sexual assault, sexual abuse,
25
        molestation, sexual propensities, and other inappropriate acts of its priests, including
26

27

28                                           -23-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 24 of 29



1       Father Gluch and Father Cocio. As fiduciaries, counselors and spiritual guides,
2       Defendants owed Plaintiffs a duty to work solely for their benefit.
3
     8. Defendants breached their fiduciary duties owed to Plaintiffs.
4
     9. As a direct and proximate cause of Defendants’ breach, Plaintiffs suffered and will
5
        continue to suffer in the future great pain of mind and body, shock, emotional
6

7       distress, embarrassment, loss of self-esteem, disgrace, humiliation, anger, rage,

8       frustration, loss of enjoyment of life, loss of consortium, loss of love and affections,

9       sexual dysfunction, past and future medical expenses for psychological treatment,
10
        therapy, and counseling.
11
                                COUNT V
12           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             (All Defendants)
13

14
     10. Plaintiffs incorporate all other paragraphs.

15   11. Defendants’ wrongful conduct, including sexual abuse, conspiracy to conceal sexual

16      abuse, failure to report the sexual abuse of children by known sexual predators in
17      their dioceses, affirmance, and ratification of clergy’s sexual abuse exceeded the
18
        bounds of decency and were extreme and outrageous causing Plaintiffs to suffer
19
        severe emotional and psychological distress.
20
     12. As a direct and proximate cause of Defendants’ wrongful conduct Plaintiffs suffered
21

22      and will continue to suffer the future physical and emotional injury including, but not

23      limited to, great pain of mind and body, shock, mental anguish, emotional distress,

24      embarrassment, loss of self-esteem, disgrace, humiliation, anger, rage, frustration,
25
        loss of enjoyment of life, loss of consortium, loss of love and affection, sexual
26

27

28                                           -24-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 25 of 29



1       dysfunction, past and future medical expenses for psychological treatment, therapy,
2       and counseling, and past and future loss of earnings.
3
                               COUNT VI
4              INTENTIONAL/NEGLIGENT MISREPRESENTATION
                             (All Defendants)
5
     13. Plaintiffs incorporate all other paragraphs.
6

7    14. Defendants have a duty to provide true, accurate, and complete information to prevent

8       a substantial and foreseeable risk of injury to young Catholic parishioners and

9       students.
10
     15. Instead of reporting and disclosing incidents of sexual abuse, predatory priests’
11
        history of sexual abuse and propensity to sexually abuse young boys, Defendants
12
        breached their duties to Plaintiffs by providing vague, incomplete, and inconsistent
13

14
        information regarding their ability to serve as Roman Catholic priests.

15   16. As a direct and proximate cause of Defendants’ breach, Plaintiff suffered and will

16      continue to suffer in the future great pain of mind and body, shock, emotional
17      distress, embarrassment, loss of self-esteem, disgrace, humiliation, anger, rage,
18
        frustration, loss of enjoyment of life, loss of consortium, loss of love and affection,
19
        sexual dysfunction, past and future medical expenses for psychological treatment,
20
        therapy, and counseling.
21

22                                COUNT VII
                      NEGLIGENT SUPERVISION/RETENTION
23                              (All Defendants)

24   17. Plaintiffs incorporate all other paragraphs.
25

26

27

28                                           -25-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 26 of 29



1    18. Defendants had a duty to hire, fire, train, retain, supervise, and counsel employees or
2       priests who had the knowledge, education, training, physical, psychological, and
3
        spiritual ability to serve as Roman Catholic priests.
4
     19. The Dioceses of Los Angeles and Tucson knew or should have known that priests
5
        with histories of sexual abuse were likely to victimize more children, if adequate
6

7       measures were not taken.

8    20. Defendants, individually and in concert with the others, breached their duties to

9       Plaintiffs.
10
     21. As a direct and proximate cause of Defendants’ breach, Plaintiffs suffered and will
11
        continue to suffer in the future enjoyment of life, loss of consortium, loss of love and
12
        affection, sexual dysfunction, past and future medical expenses for psychological
13

14
        treatment, therapy, and counseling.

15                                          COUNT VIII
                                          ENDANGERMENT
16                                         (All Defendants)
17   22. Plaintiffs incorporate all other paragraphs.
18
     23. Defendants have a duty to protect children from foreseeable and unjustifiable risks of
19
        harm.
20
     24. Defendants knew or should have known Father Gluch and Father Cocio sexually
21

22      abused Catholic children.

23   25. Defendants, individually and or in agreement with each other, emboldened Father

24      Gluch and Father Cocio to travel freely between parishes in the Los Angeles and
25
        Tucson Dioceses, having unrestricted access to minors, despite indications of their
26
        propensity to prey on young boys.
27

28                                            -26-

                      COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 27 of 29



1    26. Father Gluch and Father Cocio posed a substantial risk of significant physical and
2       psychological injury to Catholic children, including Plaintiffs.
3
     27. Defendants, individually and in concert with each other, recklessly endangered the
4
        health and well-being of Catholic children, including Plaintiffs, by exposing them to
5
        abusive clergy members, who remained active members of the dioceses’ ministry.
6

7    28. Defendants, individually and in concert with each other, recklessly endangered the

8       health and well-being of Catholic children, including Plaintiffs by exposing them to

9       abusive clergy members. Defendants caused, established, and/or allowed patterns,
10
        practices, customs, and traditions that places Plaintiffs in situations where their
11
        person, physical health, and mental/emotional wellbeing was endangered.
12
     29. Defendants intentionally, recklessly, and/or negligently endangered and sexually
13

14
        abused Plaintiffs.

15   30. As a direct and proximate cause of Defendants’ sexual abuse of Plaintiffs, Plaintiffs

16      suffered and will continue to suffer in the future great pain of mind and body, shock,
17      emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, anger,
18
        rage, frustration, loss of enjoyment of life, loss of consortium, loss of love and
19
        affection, sexual dysfunction, past and future medical expenses for psychological
20
        treatment, therapy, and counseling.
21

22                                    COUNT IX
                                ASSAULT AND BATTERY
23                                  (All Defendants)

24   31. Plaintiffs incorporate all other paragraphs.
25
     32. At all times relevant to this complaint, Father Gluch and Father Cocio were over the
26
        age of 18, and Plaintiffs were under the age of 18.
27

28                                            -27-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
      Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 28 of 29



1    33. Father Gluch and Father Cocio intentionally, knowingly, and/or recklessly caused
2       serious physical and mental/emotional injuries to Plaintiffs.
3
     34. Father Gluch and Father Cocio intentionally, knowingly, recklessly, and/or
4
        negligently placed Plaintiffs in reasonable apprehension of imminent physical injury.
5
     35. Father Gluch and Father Cocio intentionally, knowingly, recklessly, and/or
6

7       negligently touched Plaintiffs with the intent to injure, insult, or provoke.

8    36. The allegations set forth in this Count constitute negligence and negligence per se

9       enacted for the protection of a specific class of persons of which Plaintiffs are
10
        members.
11
     37. As a direct and proximate cause of Defendants’ abuse of Plaintiffs, Plaintiffs suffered
12
        and will continue to suffer in the future great pain of mind and body, shock,
13

14
        emotional distress, embarrassment, loss of self-esteem, disgrace, humiliation, anger,

15      rage, frustration, loss of enjoyment of life, loss of consortium, loss of love and

16      affection, sexual dysfunction, past and future medical expenses for psychological
17      treatment, therapy, and counseling.
18
                                  JURY TRIAL DEMAND
19
     38. Plaintiff demands a trial by jury on all of the triable issues within this pleading.
20
                                  PRAYER FOR RELIEF
21

22   39. WHEREFORE, Plaintiff prays for the following relief against Defendants:

23      a) For Plaintiff’s general and special damages in an amount to be proven at trial by

24          jury.
25
        b) For Plaintiffs’ treble damages, as prescribed by A.R.S. § 13-2314 and 18 U.S.C. §
26
            1961-68.
27

28                                            -28-

                    COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 4:20-cv-00566-MSA Document 1 Filed 12/31/20 Page 29 of 29



1     c) For Plaintiffs’ incurred costs together with interest at the highest lawful rate on the
2        total amount of all sums awarded from the date of judgment until paid.
3
      d) For the fair and reasonable monetary value of Plaintiff’s past, present, and future
4
         pain and suffering in an amount to be proven at trial by jury.
5
      e) For the medical expenses incurred up to the date of trial and any additional expenses
6

7        necessary for future medical care and treatment.

8     f) Economic damages in the form of out-of-pocket expenses, lost earnings and other

9        economic damages in an amount to be determine at trial of this action.
10
      g) For punitive damages or exemplary damages to be set by a jury in an amount
11
         sufficient to punish Defendants for their outrageous conduct and to discourage
12
         others from engaging in similar conduct in the future.
13
      h) Costs including reasonable attorneys’ fees and costs, court costs, and other
14

15       litigation expenses; and

16    i) For such other and further relief as this Court may deem just and proper.
17    Dated this 31st day of December, 2020. Respectfully Submitted,
18
                                                 /s/ Ashley Pileika
19                                               Ashley M. Pileika

20                                               /s/ David Matthew Haynie
                                                 David Matthew Haynie
21

22
                                                 Attorneys for Plaintiffs

23

24

25

26

27

28                                        -29-

                 COMPLAINT AND DEMAND FOR JURY TRIAL
